In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3351 
GILBERT LLOVET, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF CHICAGO, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 13 C 4923 — Rubén Castillo, Chief Judge. 
                      ____________________ 

       ARGUED JULY 9, 2014 — DECIDED AUGUST 1, 2014 
                 ____________________ 

   Before POSNER, KANNE, and WILLIAMS, Circuit Judges. 
   POSNER,  Circuit  Judge.  After  being  acquitted  in  a  state 
court  of  aggravated  battery,  the  plaintiff  sued  two  Chicago 
police  officers  and  their  employer,  the  City  of  Chicago,  un‐
der  42  U.S.C.  §  1983  for  malicious  prosecution.  He  claimed 
that  the  officers  had  prepared  false  police  reports  and  used 
them to persuade a state prosecutor to file a charge of aggra‐
vated  battery  against  him.  The  district  court  dismissed  the 
plaintiff’s suit on the authority of our decision in Newsome v. 
2                                                        No. 13‐3351 


McCabe, 256 F.3d 747, 750–51 (7th Cir. 2001), which holds (as 
do subsequent cases of ours such as Avila v. Pappas, 591 F.3d 
552,  553–54  (7th  Cir.  2010),  and  Gauger  v.  Hendle,  349  F.3d 
354,  359  (7th  Cir.  2003))  that  a  federal  suit  for  malicious 
prosecution by state officers is permissible only if the state in 
which the plaintiff had been prosecuted does not provide an 
adequate remedy, which (the plaintiff does not deny) Illinois 
does. See Swick v. Liautaud, 662 N.E.2d 1238, 1242 (Ill. 1996). 
    The plaintiff asks us to overrule Newsome, which he con‐
tends both is unsound and has been rejected by most of the 
other  federal  courts  of  appeals;  he  tells  us  that  “this  case 
provides  [this]  Court  with  an  opportunity  to  stop  being  an 
outlier  circuit.”  He  want  us  to  hold,  in  direct  opposition  to 
the Newsome line of cases, that 42 U.S.C. § 1983 authorizes a 
federal  claim  of  malicious  prosecution  regardless  of  what 
alternative  remedy  a  state  provides.  He  also  wants  us  to 
hold that the Fourth Amendment’s prohibition of seizures of 
persons without probable cause does not terminate when the 
person arrested becomes detained pursuant to legal process 
(normally  an  arraignment  in  which  a  judicial  officer  deter‐
mines  that  there  is  probable  cause  to  hold  him  for  trial  un‐
less  he  makes  bail);  and  further  that  a  claim,  based  on  the 
Fourth Amendment, for malicious prosecution “accrues up‐
on  the  favorable  termination  of  criminal  proceedings”  and 
thus  does  not  have  to  be  filed  within  the  statute  of  limita‐
tions for the unlawful arrest. 
   Newsome  derives  ultimately  from  the  Supreme  Court’s 
decision in Parratt v. Taylor, 451 U.S. 527 (1981), which held 
that  a  claim  based  on  the  due  process  clause  of  the  Four‐
teenth Amendment is not actionable  if the alleged violation 
was the unauthorized act of a rogue state officer rather than 
No. 13‐3351                                                            3 


an application of state law or policy, as long as the state pro‐
vides  an  adequate  remedy  for  the  wrongful  act  of  its  em‐
ployee.  The  Court  reasoned  that  the  availability  of  such  a 
state  remedy  is  all  the  “process”  that  the  victim  of  such  an 
act  is  “due.”  Albright  v.  Oliver,  510  U.S.  266  (1994),  applied 
this principle to due process suits for malicious prosecution: 
they can be brought under federal law only if there is no ad‐
equate state law remedy. 
    Our plaintiff does not question the derivation of Newsome 
from Parratt and Albright but argues rather that a federal suit 
for  malicious  prosecution  can  be  based  on  the  Fourth 
Amendment rather than on the due process clause, and that 
all that the plaintiff has to prove in order to establish a viola‐
tion of the Fourth Amendment is that he was wrongfully in 
detention  at  some  point.  He  argues  that  other  courts  of  ap‐
peals accept this position, citing a passage in our opinion in 
Julian v. Hanna, 732 F.3d 842, 846 (7th Cir. 2013), in which we 
said  that  ”most  federal  courts  of  appeals  …  [hold]  that  sec‐
tion 1983 authorizes a federal claim of malicious prosecution 
regardless  of  what  alternative  remedy  a  state  provides,  at 
least if the plaintiff had been seized in the course of the mali‐
cious  prosecution,  which  the  cases  believe  justifies  ground‐
ing  the  malicious  prosecution  claim  in  the  Fourth  Amend‐
ment,  thus  avoiding  the  Parratt  principle.  Pitt  v.  District  of 
Columbia,  491  F.3d  494,  510–11  (D.C.  Cir.  2007);  Hernandez–
Cuevas v. Taylor, 723 F.3d 91, 99–101 (1st Cir. 2013); Swartz v. 
Insogna,  704  F.3d  105,  111–12  (2d  Cir.  2013);  Gallo  v.  City  of 
Philadelphia,  161  F.3d  217,  221–22  (3d  Cir.  1998);  Evans  v. 
Chalmers, 703 F.3d 636, 647 (4th Cir. 2012); Fox v. DeSoto, 489 
F.3d  227,  237  (6th  Cir.  2007);  Novitsky  v.  City  of  Aurora,  491 
F.3d  1244,  1257–58  (10th  Cir.  2007);  Kingsland  v.  City  of  Mi‐
ami, 382 F.3d 1220, 1234 (11th Cir. 2004).” 
4                                                             No. 13‐3351 


    The  “at  least”  clause  (“at  least  if  the  plaintiff  had  been 
seized”),  overlooked  by  the  plaintiff  in  the  present  case,  is 
critical. The cited cases hold or assume or imply that if mali‐
cious  acts  by  state  officers  result  in  a  seizure  that  is  unrea‐
sonable  within  the  meaning  of  the  Fourth  Amendment,  the 
victim  can  seek  relief  under  42  U.S.C.  §  1983—though  it  is 
important to bear in mind, as we had occasion to reiterate in 
Scherr  v.  City  of  Chicago,  2014  WL  2958611  (7th  Cir.  July  2, 
2014), that if there is probable cause for a search (or seizure) 
there  is  no  violation  of  the  Fourth  Amendment  even  if  the 
police acted for improper, malicious reasons. 
    The  court  in  Newsome  did  not  deny  that  there  may  be 
cases  in  which  malicious  prosecution  resulting  in  an  arrest 
can be challenged under the Fourth Amendment. “Newsome 
left  open  the  possibility  of  a  Fourth  Amendment  claim 
against officers who misrepresent evidence to prosecutors … 
.  Circuit  precedent  [therefore]  did  not  necessarily  prevent 
Johnson from bringing a Fourth Amendment claim based on 
Savile’s  allegedly  false  report  to  the  State’s  Attorney  and 
grand jury testimony.” Johnson v. Savile, 575 F.3d 656, 663–64 
(7th  Cir.  2009);  to  the  same  effect,  see,  e.g.,  Parish  v.  City  of 
Chicago, 594 F.3d 551, 554 (7th Cir. 2009); McCullah v. Gadert, 
344  F.3d  655,  659  (7th  Cir.  2003).  McCullah  recognized  a 
Fourth Amendment wrongful‐arrest claim against an officer 
alleged to have given false information in an incident report 
and  at  a  preliminary  hearing.  We  pointed  out  that  “New‐
some  did  have  a  potential  Fourth  Amendment  claim,  but 
that  it  could  not  be  pursued  because  the  statute  of  limita‐
tions had run.” Id. Newsome held that the plaintiff could not 
bring  a  federal  malicious  prosecution  claim  based  on  the  due 
process  clause  of  the  Fourteenth  Amendment,  because  his  mali‐
cious  prosecution  remedy  under  state  law  was  adequate  to 
No. 13‐3351                                                           5 


give  him  all  the  due  process  to  which  he  was  entitled.  The 
plaintiff’s brief in the present case acknowledges that this is 
the  holding  of  Newsome.  The  question  in  this  case,  which  is 
unrelated  to  Newsome,  is  whether  the  plaintiff  was  seized 
within  the  meaning  of  the  Fourth  Amendment.  If  not,  his 
case collapses, regardless of Newsome. 
    When charged with aggravated battery, the plaintiff was 
already  in  jail,  awaiting  trial  on  a  charge  of  misdemeanor 
domestic  battery  against  the  same  person  on  a  different  oc‐
casion. 720 ILCS 5/12‐3.2(b). He doesn’t deny that there had 
been  probable  cause  for  his  arrest  on  the  misdemeanor 
charge. Unable to make bail, he was still in jail, awaiting trial 
on both charges, when he was tried for and acquitted of ag‐
gravated  battery,  whereupon  he  was  released  from  jail  and 
the  misdemeanor  charge  was  dropped.  Thus  there  was  no 
causal  relation  between  the  aggravated  battery  charge  that 
was  the  result,  he  alleges  (correctly,  as  we’ll  assume  in  this 
opinion), of malicious acts by the defendant officers, and the 
deprivation of his liberty by his being arrested and jailed on 
the misdemeanor charge, a charge that forms no part of his 
claim  of  unlawful  behavior  by  the  defendants.  But  he  con‐
tends  that  the  filing  of  the  aggravated‐battery  charge  sus‐
pended  his  statutory  right  to  a  speedy  trial  on  the  misde‐
meanor charge, and as a result he was in jail longer than he 
would  have  been  had  it  not  been  for  the  defendants’  mali‐
cious action in framing him for aggravated battery. 
    Maybe so; but because  the  initial seizure was  supported 
by  probable  cause  and  so  did  not  violate  the  Fourth 
Amendment,  the  fact  that  the  deprivation  of  liberty  lasted 
longer than it should have, though this might well constitute 
a  deprivation  of liberty  without  due process of law, Heck v. 
6                                                          No. 13‐3351 


Humphrey,  512  U.S.  477,  484  (1994),  would  not  violate  the 
Fourth Amendment. Hernandez v. Sheahan, 455 F.3d 772, 777 
(7th Cir. 2006). The amendment does not regulate the length 
of detentions after a judge or magistrate has determined that 
there  is  probable  cause  to  detain  a  person  on  a  criminal 
charge. 
     Or so we believe; not all courts agree. Three of the string 
of eight cases cited in the passage we quoted from our opin‐
ion in Julian v. Hanna treat malicious protraction of detention 
as  a  “continuing  seizure,”  violative  of  the  Fourth  Amend‐
ment—Hernandez–Cuevas v. Taylor, 723 F.3d at 99–100; Swartz 
v.  Insogna,  704  F.3d  at  112,  and  Gallo  v.  City  of  Philadelphia, 
161  F.3d  at  222–24—as  do  two  Sixth  Circuit  cases,  Sykes  v. 
Anderson, 625 F.3d 294, 663–64 (6th Cir. 2009); Gregory v. City 
of Louisville, 444 F.3d 725, 747–51 (6th Cir. 2006), although in 
light  of  a  subsequent Sixth  Circuit  case,  Aldini,  cited below, 
the  continued  validity  of  Sykes  and  Gregory  are  in  some 
doubt. 
    The courts in the cases cited in the preceding paragraph 
reason that even if a defendant is arrested on probable cause, 
unless released when he should be the unauthorized contin‐
uation of his detention violates the Fourth Amendment. This 
reasoning,  critical to the plaintiff’s case, is inconsistent with 
the  Supreme  Court’s  decision  in  Heck  v.  Humphrey,  cited 
above,  which  states  that  “unlike  the  related  cause  of  action 
for false arrest or imprisonment, [a suit for malicious prose‐
cution]  permits  damages  for  confinement  imposed  pursuant 
to legal process.” 512 U.S. at 484 (emphasis added). The tort of 
false arrest is the common law counterpart to an unreasona‐
ble seizure, forbidden by the Fourth Amendment; Wallace v. 
Kato, 549 U.S. 384, 389 (2007), holds that “the sort of unlaw‐
No. 13‐3351                                                           7 


ful detention remediable by the tort[s] of false imprisonment 
[and false arrest] is detention without legal process” (emphasis 
in original). 
    Heck and Wallace imply that once detention by reason of 
arrest  turns  into  detention  by  reason  of  arraignment—once 
police  action  gives  way  to  legal  process—the  Fourth 
Amendment falls out of the picture and the detainee’s claim 
that the detention is improper becomes a claim of malicious 
prosecution violative of due process. If this is right, the doc‐
trine of “continuing seizure” is wrong, as we held for exam‐
ple  in  Wiley  v.  City  of  Chicago,  361  F.3d  994,  998  (7th  Cir. 
2004),  which  states  that  our  court  has  “repeatedly  rejected 
the ‘continuing seizure’ approach,” instead holding “that the 
scope  of  a Fourth  Amendment  claim  is  limited  up  until  the 
point  of  arraignment.”  To  the  same  effect  is  Hernandez  v. 
Sheehan, supra, 455 F.3d at 777: “the fourth amendment drops 
out of the picture following a person’s initial appearance in 
court.”  Similar  decisions  in  other  circuits  are  Aldini  v.  John‐
son, 609 F.3d 858, 866–67 (6th Cir. 2010), and Taylor v. Waters, 
81 F.3d 429, 436–37 (4th Cir. 1996). 
   “Continued detention” can mean just that the arrest was 
wrongful and resulted in the detention of which the plaintiff 
complains,  rather  than  that  a  wrongful  act  committed  after 
the  plaintiff  had  been  detained  was  a  separate  violation  of 
the Fourth Amendment. The latter is what is alleged in this 
case; the plaintiff complains of a detention that, because of a 
new wrong, continued beyond its lawful limits. 
   A  number  of  decisions  reject  or  at  least  fail  to  embrace 
the “continuing seizure” doctrine in the form pressed by the 
plaintiff  in  this  case—that  an  initially  lawful  detention  be‐
comes a Fourth Amendment violation if it lasts longer than it 
8                                                         No. 13‐3351 


should. Those decisions include Evans v. Chalmers, supra, 703 
F.3d  at  647;  Becker  v.  Kroll,  494  F.3d  904,  915–16  (10th  Cir. 
2007) (and other cases cited in that case); Pitt v. District of Co‐
lumbia,  supra,  491  F.3d  at  499–500,  511;  Fox  v.  DeSoto,  supra, 
489 F.3d at 237; Gutierrez v. City of San Antonio, 139 F.3d 441, 
452 (5th Cir. 1998); and Riley v. Dorton, 115 F.3d 1159, 1162–
64 (4th Cir. 1997) (en banc); cf. Kingsland v. City of Miami, su‐
pra, 382 F.3d at 1235–36. Newsome is no outlier. 
    Adoption  of  the  “continuing  seizure”  doctrine  in  the 
form urged by the plaintiff would greatly enlarge the scope 
of the Fourth Amendment. And to no purpose, for there are 
abundant legal remedies—including federal remedies—for a 
state’s refusing to release a person who is being unlawfully 
detained. In Wolff v. McDonnell, 418 U.S. 539, 544, 557 (1974), 
for example, the Supreme Court held that to prolong deten‐
tion by depriving a state prisoner of good‐time credits with‐
out proper  procedure violates the due  process clause of the 
Fourteenth  Amendment.  What  it  does  not  violate  is  the 
Fourth Amendment. 
     We must consider, however, the plaintiff’s alternative ar‐
gument, a variant of the “continuing seizure” theory, that a 
second seizure (the first being his arrest on the misdemeanor‐
battery  charge)  occurred  when  by  filing  the  aggravated‐
battery  charge  the  police  caused  him  to  be  kept  in  jail  be‐
yond  the  12‐month  deadline  for  the  misdemeanor  charge. 
Bail on the aggravated‐battery charge was set at $1 million. 
Unable  to  make  bail  in  that  amount  (which  would  have  re‐
quired him to post a $100,000 bond), the defendant remained 
in  jail  past  the  12‐month  deadline  for  holding  him  on  the 
lesser charge. 
No. 13‐3351                                                           9 


    The argument is that the second filing of criminal charges 
was in effect an arrest, for which probable cause was lacking, 
and  thus  an  unreasonable  seizure.  The  bracketing  of 
“searches”  and  “seizures”  in  the  Fourth  Amendment,  and 
the fact that more than half the amendment is taken up with 
specifying limits on warrants, suggest that the core meaning 
of “seizures” is arrests, or similar acts that impose an imme‐
diate physical restraint on a person. There is a difference be‐
tween seizing a person and not letting him go. The basis of 
the  plaintiff’s  prolonged  detention  was  the  filing  of  a  new 
charge against him (aggravated battery) after he was already 
in jail; and withholding a get out of jail card is not an arrest, 
or any other sort of seizure. When, after the arrest or seizure, 
a  person  is  not  let  go  when  he  should  be,  the  Fourth 
Amendment  gives  way  to  the  due  process  clause  as  a  basis 
for challenging his detention. It’s not unusual for new charg‐
es  to  be  filed  against  prisoners  that  delay  their  release;  it 
would be odd to think the Fourth Amendment an available 
basis for challenging the lawfulness of such delays. But that 
is the plaintiff’s claim in this case. 
    To  allow  such  a  claim  would  enlarge  the  scope  of  the 
Fourth Amendment significantly and complicate its applica‐
tion by giving “arrest” (or “seizure”) a new, counterintuitive 
meaning—and,  to  repeat  our  earlier  question,  to  what  end? 
An unlawfully protracted detention is actionable under state 
law  not  only  as  malicious  prosecution  but  also  as  false  im‐
prisonment. If a state fails to provide adequate remedies for 
such detention, the detention can be challenged as a federal 
violation of due process, as we explained in Julian v. Hanna. 
But  if  there  is  an  adequate  state  remedy,  we  can’t  see  the 
purpose of stretching the Fourth Amendment to create a du‐
10                                                     No. 13‐3351 


plicative federal remedy. The plaintiff doesn’t argue that he 
didn’t have an adequate remedy under state law. 
    Although we are affirming, we cannot forbear to mention 
with  disapproval  the  verbosity  yet  stunted  structure  of  the 
City of Chicago’s brief. The brief, 43 pages long, cites 104 dif‐
ferent  cases—far  too  many—yet  omits  a  statement  of  facts 
without  conceding  the  accuracy  of  the  plaintiff’s  fact  state‐
ment. Considering the City’s precarious financial condition, 
we would have expected greater economy and selectivity in 
citations—and more facts. 
                                                        AFFIRMED.